 

Exhibit 10.24

 

[tlogo.jpg]

3000 John Deere Road, Toano, VA 23168

Phone: (757) 259-4280.● Fax (757) 259-7293

 

________________, _______

 

[Name]

[Street]

[City, State]

 

RE:      Employee Restricted Stock Award Agreement

 

Dear [Name]:

 

Lumber Liquidators Holdings, Inc. (the “Company”) has designated you to be a
recipient of restricted shares of the common stock of the Company, par value
$.001 per share (“Stock”), subject to the employment-based vesting restrictions
and other terms set forth in this Award Agreement and in the Lumber Liquidators
Holdings, Inc. 2011 Equity Compensation Plan (the “Plan”).

 

The grant of these restricted shares of Stock is made pursuant to the Plan. The
Plan is administered by the Compensation Committee (the “Committee”) of the
Company’s Board of Directors (the “Board”). The terms of the Plan are
incorporated into this Award Agreement and in the case of any conflict between
the Plan and this Award Agreement, the terms of the Plan shall control. A copy
of the Plan will be provided to you upon request.

 

1.            Grant. In consideration of your agreements contained in this Award
Agreement, the Company hereby grants to you _________ shares of Company Stock
(the “Restricted Stock”) as of __________ (the “Grant Date”). The Restricted
Stock is subject to the vesting restrictions set forth in Section 2 below. Until
the vesting restrictions have lapsed, the Restricted Stock is forfeitable and
nontransferable.

 

2.            Vesting. The grant of the Restricted Stock is subject to the
following terms and conditions:

 

(a)          The shares of Restricted Stock shall vest, and shall no longer be
subject to restriction, upon your continued employment with the Company (or any
Related Company) through the following Vesting Dates:

 

Vesting Date   Number of Shares                  

 

 

 

 

(b)          If, as part of a Change in Control of the Company (as defined in
the Plan) or during the two (2) year period following a Change in Control of the
Company, your employment with the Company (or any Related Company) is terminated
by you for Good Reason or is terminated by the Company (or any Related Company)
and such termination is not a Termination for Cause, the Restricted Stock
granted hereunder shall become 100% vested to the extent not already
exercisable. “Good Reason” and “Termination for Cause” are defined in Section 17
of this Award Agreement.

 

(c)          If you die or become Disabled (as determined by the Committee)
while you are employed by the Company (or any Related Company) and your
employment with the Company (or any Related Company) is terminated as a result
of such death or Disability and you are not otherwise 100% vested in the
Restricted Stock granted hereunder, the total number of shares of Restricted
Stock that shall be vested (including any shares in which you are already vested
under this Award Agreement) shall equal the total number of shares listed above
in Section 1 multiplied by a fraction (not to exceed 1), the numerator of which
is the number of full months elapsed from the Grant Date until the date of your
death or Disability, and the denominator of which is the number of months
between the Grant Date and the final vesting date listed in the table in Section
2(a).

 

(d)          Notwithstanding the foregoing, you must be employed by the Company
(or any Related Company) on the relevant date for any Restricted Stock to vest.
If your employment with the Company (or any Related Company) terminates for any
reason, any rights you may have under this Award Agreement with regard to
unvested Restricted Stock shall be null and void.

 

3.            Dividends. During the period beginning with the Grant Date and
ending with the Vesting Date or the earlier forfeiture of your Restricted Stock,
(a) dividends or other distributions paid in shares of Stock shall be subject to
the same restrictions as set forth in Section 2 above, and (b) dividends paid or
other distributions paid in cash shall be paid at the same time as such
dividends are paid by the Company with respect to authorized and issued shares
held by its other shareholders of record.

 

4.            Forfeiture and Repayment Provision. If the Committee determines,
in its sole discretion, that you have, at any time, willfully engaged in conduct
that is harmful to the Company (or any Related Company), the Committee may
declare that all or a portion of this Restricted Stock award is immediately
forfeited. If the Committee determines, in its sole discretion, that you have
willfully engaged in conduct that is harmful to the Company (or any Related
Company), you shall repay to the Company all or any vested shares of Company
Stock owned by you as a result of this Award Agreement or all or any of the
amount realized as a result of the sale of Company Stock awarded to you under
this Award Agreement, to the extent required by the Committee. Repayment or
forfeiture required under this Section shall be enforced by the Board or its
delegate, in the manner the Board or its delegate determines to be appropriate.
Your acceptance of the Restricted Stock reflected in this Award Agreement
constitutes acceptance of the forfeiture and repayment provisions of this
Section.

 

 2 

 

 

5.            Cancellation of Restricted Stock. To facilitate the cancellation
of any Restricted Stock pursuant to Section 2 above, you hereby appoint the
Corporate Secretary of the Company as your attorney in fact, with full power of
substitution, and authorize him or her, upon the occurrence of a forfeiture
pursuant to Section 2 above, to notify the Company’s registrar and transfer
agent of the forfeiture of such shares and, if necessary, to deliver to the
registrar and transfer agent the certificate representing such shares together
with instructions to cancel the shares forfeited. The registrar and transfer
agent shall be entitled to rely upon any notices and instructions delivered by
your attorney in fact concerning a forfeiture under the terms of this Award
Agreement.

 

6.            Custody of Certificates. At the option of the Company, custody of
stock certificates evidencing the Restricted Stock shall be retained by the
Company or held in uncertificated form.

 

7.            Rights as a Shareholder. Subject to the provisions of this Award
Agreement, you generally will have all of the rights of a holder of Company
Stock with respect to all of the Restricted Stock awarded to you under this
Award Agreement from and after the Grant Date until the shares either vest or
are forfeited, including the right to vote such shares and to receive dividends
paid thereon in accordance with the provisions of Section 3.

 

8.            Transfer Restrictions. You may not sell, assign, transfer, pledge,
hypothecate or encumber the Restricted Stock awarded to you under this Award
Agreement prior to the time such Restricted Stock becomes fully vested in
accordance with this Award Agreement.

 

9.            Fractional Shares. A fractional share of Company Stock will not be
issued and any fractional shares may be disregarded by the Company.

 

10.          Adjustments. If the number of outstanding shares of Company Stock
is increased or decreased as a result of a stock dividend, stock split or
combination of shares, recapitalization, merger in which the Company is the
surviving corporation, or other change in the Company’s capitalization without
the receipt of consideration by the Company, the number and kind of your
unvested Restricted Stock shall be proportionately adjusted by the Committee,
whose determination shall be binding.

 

11.          Notices. Any notice to be given to the Company under the terms of
this Award Agreement shall be addressed to the Corporate Secretary at Lumber
Liquidators Holdings, Inc., 3000 John Deere Road, Toano, Virginia 23168. Any
notice to be given to you shall be addressed to you at the address set forth
above or your last known address at the time notice is sent. Notices shall be
deemed to have been duly given if mailed first class, postage prepaid, addressed
as above.

 

12.         Applicable Withholding Taxes. No Restricted Stock shall be delivered
to you until you have paid to the Company the amount that must be withheld under
federal, state and local income and employment tax laws or you and the Company
have made satisfactory arrangements for the payment of such taxes.

 

 3 

 

 

13.         Applicable Securities Laws. You may be required to execute a
customary written indication of your investment intent and such other agreements
the Company deems necessary or appropriate to comply with applicable securities
laws. The Company may delay delivery of the Restricted Stock until you have
executed such indication or agreements.

 

14.         Acceptance of Restricted Stock. By signing this Award Agreement, you
indicate your acceptance of the Restricted Stock and your agreement to the terms
and conditions set forth in this Award Agreement which, together with the terms
of the Plan, shall become the Company’s Restricted Stock Award Agreement with
you. You also hereby acknowledge that a copy of the Plan has been made available
and agree to all of the terms and conditions of the Plan, as it may be amended
from time to time. Unless the Company otherwise agrees in writing, the
Restricted Stock granted under this Award Agreement will not become vested if
you do not accept this Award Agreement within thirty days of the Grant Date.

 

15.         Clawback. If, as a result of material non-compliance with any
financial information required to be reported under securities laws, the Company
is required to prepare a restatement of its financial statements, then you will,
with the approval of the Committee, forfeit or repay the proceeds of all or a
portion of the Restricted Stock under this Agreement if it was awarded within
the three fiscal year-period preceding the date of such restatement. The
forfeited or repayment amount shall equal the difference between the Restricted
Stock reflected in this Agreement and the amount, if any, that would have been
granted based on the restated financial statements. The Committee shall
determine and approve the amount of such forfeited or repayment amount.
Repayment required under this Section shall be enforced by the Board or its
delegate, in the manner the Board or its delegate determines to be appropriate.
Further, this Restricted Stock is subject to such deductions and clawback as may
be required by any applicable law, government regulation or stock exchange
listing requirement (or any policy adopted by the Company pursuant to any such
law, government regulation or stock exchange listing requirement). Your
acceptance of the Restricted Stock reflected in this Award Agreement constitutes
acceptance of the repayment provisions described in this Section.

 

This Section 15 is intended to comply with Section 954 of Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and all regulations and rulemaking
thereunder and should be interpreted accordingly.

 

16.         Binding Effect. This Award Agreement shall be binding upon and inure
to the benefit of your legatees, distributees, and personal representatives and
the successors of the Company (or any Related Company). Any references herein to
the Company (or any Related Company) shall include any successor company to
either.

 

 4 

 

 

17.           Definitions.         For purposes of this Award Agreement:

 

(a)          “Good Reason” shall include (i) failure to pay or provide, or a
material reduction in, your compensation or benefits, or (ii) a material
reduction in your responsibilities within the Company (or any Related Company).

 

(b)          “Termination for Cause” shall mean termination of your employment
for your (i) personal dishonesty, (ii) fraud, (iii) willful or repeated
misconduct, (iv) gross negligence, (v) breach of a fiduciary duty to the Company
(or any Related Company), (vi) intentional failure to perform your duties, (vii)
material violation of Company (or any Related Company) policy, (viii)
unsatisfactory performance of your job duties; provided, however, that in such
instances where the Company (or any Related Company), at its sole discretion,
deems such unsatisfactory performance curable, the Company (or any Related
Company) shall give such notice and opportunity to cure as the Company (or any
Related Company) deems reasonable, (ix) material noncompliance with financial
reporting requirements under federal securities laws, (x) conviction of or plea
of guilty or “no contest” to a felony or crime of moral turpitude under the laws
of the United States or any state thereof, and/or (xi) action or inaction that
materially diminishes or impairs the goodwill or reputation of the Company (or
any Related Company).

 

[SIGNATURE PAGE FOLLOWS]

 



 5 

 

 

IN WITNESS WHEREOF, the Company has caused this Restricted Stock Award Agreement
to be signed, as of this _____ date of _______________, ___________.

 

  LUMBER LIQUIDATORS HOLDINGS, INC.       By:  



  Name:  



  Its:  

 

Agreed and Accepted:                 [Name of Grant Recipient]                
[Date]    

 

 6 

 

